 1   ADAM PAUL LAXALT
       Attorney General
 2   ERIN L. ALBRIGHT, Bar No. 9953
       Deputy Attorney General
 3   State of Nevada
     Bureau of Litigation
 4   Public Safety Division
     100 N. Carson St.
 5   Carson City, NV 89701-4717
     Tel: 775-684-1257
 6   E-Mail: ealbright@ag.nv.gov

 7   Attorneys for Defendants

 8                                  UNITED STATES DISTRICT COURT

 9                                          DISTRICT OF NEVADA

10   KEVIN FERNANDEZ,                                           Case No.: 3:16-cv-00076-MMD-VPC

11                         Plaintiff,                            STIPULATION AND ORDER TO
                                                                 EXTEND DEADLINE TO FILE
12          v.                                                   STIPULATION AND ORDER OF
                                                                 DISMISSAL WITH PREJUDICE
13   GLENN DOLEZAL, et al.,                                           (FINAL REQUEST)
14                         Defendants.

15          Defendants by and through its counsel of record, Adam Paul Laxalt, Attorney General of the
16   State of Nevada, and Erin L. Albright, Deputy Attorney General, and Plaintiff, Kevin Fernandez, by and
17   through his counsel of record, Joseph Reiff, Esq., hereby stipulate to extend the time to file the

18   Stipulation and Order of Dismissal with Prejudice by four (4) weeks.

19          On September 18, 2018, defense counsel provided plaintiff’s counsel with the revised settlement

20   agreement that reflected the majority of the changes requested by Plaintiff. On the same date, plaintiff’s

21   counsel provided the settlement agreement to the New Hampshire prison for delivery to Plaintiff.

22          On October 29, 2018, defense counsel received Plaintiff’s requested changes to the revised

23   settlement. Since the settlement documents must be filed today and the parties will not have time to

24   discuss and finalize the requested changes, the parties respectfully request this Court grant one final

25   extension of four (4) weeks to file the Stipulation and Order of Dismissal.

26   ///

27   ///

28   ///

                                                        1
 1          Based on the foregoing, the parties respectfully request this Court extend the time to file the

 2   Stipulation and Order of Dismissal with Prejudice by four (4) weeks.

 3

 4   DATED this 29th day of October, 2018.             DATED this 29th day of October, 2018.

 5   PLAINTIFF, KEVIN FERNANDEZ                        OFFICE OF THE ATTORNEY GENERAL
 6

 7   By: /s/ Joseph Reiff                              By: ___________________________
     Joseph Reiff, Esq.                                Erin L. Albright, SBN 9953
 8   Representing, Plaintiff, Kevin Fernandez          100 N. Carson Street
                                                       Carson City, NV 89701
 9
                                                       (775) 684-1257
10                                                     ealbright@ag.nv.gov
                                                       Attorneys for Defendants
11

12
                                                           IT IS SO ORDERED
13

14                                                         U.S. DISTRICT JUDGE
15                                                               October 29, 2018
                                                           DATED_______________________
16

17

18
19

20

21

22

23

24

25

26
27

28
                                                       2
        Case 3:16-cv-00076-MMD-CBC Document 73 Filed 10/29/18 Page 3 of 3



 1                                     CERTIFICATE OF SERVICE

 2          I certify I am an employee of the Office of the Attorney General, State of Nevada, and that on

 3   this 29th day of October, 2018, I caused to be deposited for mailing a copy of the foregoing

 4   STIPULATION AND ORDER TO EXTEND DEADLINE TO FILE STIPULATION AND

 5   ORDER OF DISMISSAL WITH PREJUDICE (FINAL REQUEST), addressed as follows:

 6

 7   Kevin Fernandez #110185
     New Hampshire State Prison
 8   P.O. Box 14
     Concord, NH 03302
 9
     Joseph P. Reiff
10   Attorney at Law
     3001 E. Charleston, Suite A
11   Las Vegas, NV 89104
     jrlvlaw@yahoo.com
12

13

14
                                                          An employee of the
15                                                        Office of the Attorney General

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                      3
